DETAILED ACTION
This office action is based on the claim set submitted and filed on 03/05/2020.
Claims 1-21 are currently pending and have been examined.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/05/2020 is in accordance with the provisions of 37 CFR 1.97 and are considered by the Examiner.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“means” in independent Claim(s) 15 has been interpreted under 112(f) as a means plus function limitation because of the combination of a non-structural term “means” and functional language “for obtaining profile information regarding profiles”, “for obtaining probability information”, “for generating a data structure” without reciting sufficient structure to achieve the function.
“means” in independent Claim(s) 16 has been interpreted under 112(f) as a means plus function limitation because of the combination of a non-structural term “means” and functional language “for performing… clustering” without reciting sufficient structure to achieve the function.
“means” in dependent Claim(s) 17 has been interpreted under 112(f) as a means plus function limitation because of the combination of a non-structural term “means” and functional language “for obtaining the probability information”, “for assigning”, “for generating the data structure” without reciting sufficient structure to achieve the function.
“means” in dependent Claim(s) 18 has been interpreted under 112(f) as a means plus function limitation because of the combination of a non-structural term “means” and functional language “for generating the data structure” without reciting sufficient structure to achieve the function.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 



Claim(s) 15-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim limitations “means for obtaining profile information regarding profiles,…”, “reaction recognizer configured to recognize a reaction…”, “means for obtaining probability information…”, and “means for generating a data structure…” in Claim 15, “means for performing clustering of a data collection” in Claim 16, “means for obtaining the probability information…”, “means for assigning…”, “means for generating the data structure…” in Claim 17, “means for generating the data structure…” in Claim 18, invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Claims 2-8 accordingly are rejected as being dependent on rejected independent claims.
The specification [53] discloses several means may be embodied in same item of hardware but does not make it clear what the structure of the means are, hardware or software, which is not considered an adequate structure to perform the claimed functions. To perform the claimed functions, a computer comprising of hardware (processor, memory, etc., …) and software/algorithm to be programed to perform the functions may be considered an adequate structure yet there is no disclosure of any particular structure, either explicitly or inherently, to perform the functions as used herein, includes but is not limited to hardware, firmware, software and/or combinations of each to perform a function(s) or an action(s), and/or to cause a function or action from another logic, method, and/or system. The use of the term, for example “means” in the claim language is not sufficient system structure for performing analysis or analyzing health report. As would be recognized by those of ordinary skill in the art, the terms for example “means”, can be performed by any type of software and hardware combination which can be any generic computer. The specification does not provide sufficient details such that one of ordinary skill in the art would understand which structures perform(s) the claimed function. 
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claims 11 and 18 recite the limitation “the 1000 profiles”. There is insufficient antecedent basis for this limitation in the claims. For purposes of examination, Examiner interprets “the 1000 profiles” as “the profiles”. Appropriate correction is required


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 1-7 and 15-21 are drawn to a system, Claims 8-14 are drawn to a method, and each of which is within the four statutory categories (i.e. a machine and a process). Claims 1-21 are further directed to an abstract idea on the grounds set out in detail below.
The steps of the claims for the invention represents an abstract idea of a series of steps that recite a process for grouping sets of objects for data mining and analysis. This abstract idea could have been performed mentally but for the fact that the claims recites a general-purpose computer processor to implement the abstract idea for steps citing a process directed to clustering patients grouping based on collecting and analyzing patient data to determine a health condition for which both the instant claims and the abstract idea are defined as mental process. 

The limitations of independent claim 1 recites the steps for: 
“obtain profile information regarding at least 1000 profiles, each of the 1000 profiles indicating one or more health conditions or an individual having one or more health conditions; obtain probability information regarding probabilities of an individual developing health conditions, each of the probabilities being a probability of an individual developing a health condition; for each profile of the 1000 profiles, assign a distance between the profile and one or more other profiles that are different from the profile with respect to at least one health condition, the assignment of the distance being based on at least one of the probabilities of an individual developing the at least one health condition; generate a data structure representative of the 1000 profiles with respect to a multidimensional binary space based on the assigned distances;  perform, based on the generated data structure, clustering of a data collection representative of at least 1000 individuals to obtain one or more groups of individuals”
The limitations of independent claims 8 and 15 recite a limitation(s) is/are analogue to claim 1 limitation reciting the steps for: 
“obtaining profile information regarding profiles; obtaining probability information; determination/determining of the relationship; generating a data structure”
These limitations, as drafted, given the broadest reasonable interpretation, cover performance of the limitations in the mind that constitute Mental Processes but for the recitation of generic computer components.  The claim recites steps which in the context of this claim encompasses the user manually the ability to collect patient or health profiles data, analyze the different profiles to determine a probability of developing health condition using relation between profiles, and group the profiles accordingly which are steps that could be performed mentally and, therefore are Mental Processes. This abstract idea could have been performed by a human mind but for the fact that the claims recites a general purpose computer to implement the abstract idea for steps citing a process for collecting data through generic device(s) to be analyzed, evaluated, and determine an intervention risk, that are steps of observing, evaluating, judgment and opinion which is/are citing a process for which can be performed using a human mind with the aid of pencil and paper, see MPEP § 2106.04(a)(2)(III).
If a claim limitation(s), under its broadest reasonable interpretation, covers performance of the limitation(s) by mind but for the recitation of generic computer components, then it falls within the “mental process” grouping of abstract ideas. Accordingly, the claim limitations (in BOLD) recites an abstract idea. Any limitations not identified above as part of the mental process are deemed "additional elements," and will be discussed in further detail below. 

This judicial exception is not integrated into a practical application. In particular, the claims 1, 8, and 15 recite the additional elements such as “processors” that implements the identified abstract idea, (see, Applicant, [19], [21], [22]). These additional elements have been interpreted to be a computer with a general - purpose processor which is disclosed at a high - level of generality (i.e., hardware processors) and includes known hardware components, such that it amounts to no more than mere instructions to “apply” the exception using a generic computer component, see MPEP 2106.05(f). Accordingly, looking at the claims as a whole, individually and in combination, these additional elements provide no integration of the abstract ideas into a practical application because they appear to merely automate a manual process, see (Applicant, 19) such that no meaningful limits on practicing the abstract idea are introduced because the computing elements are merely utilized as tools to perform the abstract ideas, see MPEP 2106.05(h). Thus, the judicial exceptions recited in claims 1, 8, and 15 are not integrated into a practical application. The claims as a whole are therefore directed to an abstract idea.

The claims do not include additional elements that are sufficient to amount to "significantly more" than the judicial exception because, as mentioned above, the additional elements amount to no more than generic computer components, recited at a high level of generality, that serve to merely link the abstract idea to a particular technological environment (i.e. hardware processors); and the generic computer components merely perform generic computer functions (i.e. collecting data, analyzing, and output). The generic computing elements (processor) are known and conventional, (See, Applicant, 19, 21,22) and besides performing the abstract idea itself, they only serve to perform the court recognized well - understood, routine, and conventional, computer functions such as data over a network and performing repetitive operation, (See, MPEP §2016.05(d)). As discussed above with respect to integration of the abstract idea into a practical application, viewing the limitations as an ordered combination, the claims simply instruct the additional elements to implement the concept described above in the identification of abstract idea with routine, conventional activity specified at a high level of generality in a particular technological environment and adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation and mere instructions to apply an exception using a generic computer component cannot provide an inventive concept, see MPEP 2106.05(h). The claims are not patent eligible.

Dependent Claims 2-7, 9-14, and 16-21 include all of the limitations of claim(s) 1, 8, and 15, and therefore likewise incorporate the above described abstract idea. While the depending claims add additional limitations, such as: 

As for claims 2-7, 9-14, and 16-21, the claim(s) recite limitations that are under the broadest reasonable interpretation, further define the abstract idea noted in the independent claim(s) that covers performance by a human mind with the aid of pen and paper but for, the recitation of the generic computer components which are similarly rejected because, neither of the claims, further, defined the abstract idea and do not further limit the claim to a practical application or provide an inventive concept such that the claims are subject matter eligible.


Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Michelson et al. (US 2014/0046683 A1 – “Michelson”) in view of Houle (US 2009/0006378 A1) in view of Vuik et al. (“A quantitative evidence base for population health: applying utilization-based cluster analysis to segment a patient population”- “Vuik”)

Regarding Claim 1 (Original), Michelson teaches a system for facilitating clustering performance with respect to analysis of individuals having one or more health conditions, the system comprising one or more hardware processors configured by machine readable instructions to:
obtain profile information regarding …profiles, each of the …profiles indicating one or more health conditions or an individual having one or more health conditions Michelson discloses obtain a subject/patient data to include clinical relevant information such as age, gender, race, and genomic information [profile information] such as measurements or physiological indicators and biomarkers, where the biomarkers are suspected for predicative medical condition (Michelson: [0010], [0014], [0018]-[0019], [0068], [0232], [0248])
obtain probability information regarding probabilities of an individual developing health conditions, each of the probabilities being a probability of an individual developing a health condition Michelson discloses predicting a subject/patient developing a health condition using data such as indicators and concentration of biomarkers for determining the probability of a medical condition with discrete clinical outcomes where every set of biomarkers includes a set of values representing probabilities of each clinical outcome (Michelson: [0019], [0022], [0068]-[0069], [0100], [0252], [0263])
for each profile of the … profiles, assign a distance between the profile and one or more other profiles that are different from the profile with respect to at least one health condition, the assignment of the distance being based on at least one of the probabilities of an individual developing the at least one health condition; Michelson discloses subjects [each profile] is assigned a position on probability space based on subject data [profile] where constructing probability space based on outcome of a discriminant function analysis which defines a distance for every subject in the analysis data set and calculate position of the subject/patient in the probability space based on a profile indicating a medical condition whereas a distance is determined between a position of a subject demonstrating a normal condition and a position of  disturbed condition (Michelson: [0017], [0089], [0099]-[0100], [0112], [0120], [0123], [0252], [0259], [0263])
generate a data …representative of the …profiles with respect to a multidimensional binary space based on the assigned distances; Michelson discloses computing distance between all pairs of patients determining distance matrix metric where the matrix represents similarity and distance of multivariant (two dimensional) pattern in a multidimensional space and calculating probabilities of a subject/patient position in the probability space through position movement at different time points creating a trajectory or vector [data structure] linking the different time points (Michelson: [0089], [0090]-[0091], [0099], [0124], [0264])
perform, based on the generated data structure, clustering of a data collection representative of … individuals to obtain one or more groups of individuals Michelson discloses using data patterns for clustering subjects according to discrete clinical outcomes and classify subjects/patients in a relevant subgroup or subpopulations (Michelson: [0025], [0090]-[0092], [0251], [0264]).
However, Michelson does not expressly disclose 1000 profiles and individuals and data structure.
Houle teaches
generate a data structure… based on the assigned distances Houle discloses generating of data structures represents neighborhood patches comprising nodes of similarities and Examiner suggest modifying the data position assigned for a subject in a multidimensional space disclosed by Michelson to incorporate the data structure disclosed by Houle that will perform the same function disclosed by the limitation (Houle: [Fig. 13], [0032]-[0034], [0074], [0099], [0134]).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Michelson to incorporate 1000 or more profiles and individuals and generating data structure for each patient [profile], taught by Houle which can help provide a computation scalability to data mining and information retrieval (Houle: [0025]-[0027]).
However, the combination of Michelson and Houle does not expressly disclose 1000 profiles of individuals.
Vuik teaches 
at least 1000 profiles Vuik discloses constructing a database of 300,000 patients includes variables such as demographics, etc. [profiles] (Vuik: [Abs]).
at least 1000 individuals Vuik discloses constructing a database of 300,000 patients includes variables such as demographics, etc. (Vuik: [Abs]).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Michelson in view of Houle to incorporate 1000 or more profiles, taught by Vuik to identify intervention priorities and improve the health of entire population (Vuik: [p. 1, col 1-2]).

Regarding Claim 2, the combination of Michelson in view of Houle in view of Vuik teaches the system of claim 1, wherein the one or more hardware processors are configured to:
obtain patient health information regarding a patient population, the patient health information indicating health conditions of individuals in the patient population Michelson discloses subjects [patient population] confirmed or suspected of sepsis or systematic inflammatory response syndrome [health conditions] and obtaining markers representative of the medical condition mentioned and corresponding historical data [health information] (Michelson: [0122], [0244], [0248], [0250]-[0251]); and
obtain the probability information by determining, based on the patient health information, the probabilities of an individual developing health conditions Michelson disclose a subject is assigned position in the probability space and based on determining a distance corresponding to six clinical outcomes, a probability is calculated to determine the subject belongs to any of the clinical outcome classes (Michelson: [Fig. 3, 7, 8, 13, 17-20], [0018], [0025], [0123], [0252]).

Regarding Claim 3, the combination of Michelson in view of Houle in view of Vuik teaches the system of claim 1, wherein the one or more processors are further configured to:
obtain the probability information by determining a first probability of an individual having a first set of health conditions developing a second health condition not included in the first set of health conditions, wherein the probabilities comprise the first probability, the first set of health conditions comprise a first health condition; Michelson discloses probabilities assignment for each clinical outcome where a probability [first probability] of a subject developing a condition such as sepsis or systematic inflammatory response syndrome, adverse drug reaction [first set of health conditions] and probability [second probability] of developing another/different condition such as prostate cancer [second health condition] (Michelson: [Fig. 3-4, 16-20], [0069], [0099]-[0100], [0184], [0244], [0246]-[0247], [0252], [0254]-[0255])
for a first profile of the 1,000 profiles that corresponds to the first set of health conditions, assign, based on the first probability, a first distance between the first profile and a second profile that corresponds to a second set of health conditions, wherein the second set of health conditions comprises the first health condition and the second health condition; Michelson discloses assigning distance for every subject and calculating distance subjects as such between a first subject probability [first profile] and second subject [second profile] (Michelson: [Fig. 1, 16], [0089], [0244], [0246]-[0247], [0252], [0254]-[0255], [0259])
generate the data structure based on the first distance and one or more other distances of the assigned distances Michelson discloses assigning distance for each subject as mentioned above, but does not expressly discloses generating a data structure based on distances assigned. Houle discloses data structure for clusters comprising nodes associated with distances between the nodes of hierarchy levels as such a parent node (L) and child node (L+1) [first distance] and Examiner suggest modifying the data position assigned for a subject in a multidimensional space and distance measured for each outcome disclosed by Michelson to incorporate the data structure disclosed by Houle that will perform the same function disclosed by the limitation (Houle: [0066], [0074], [0099], [0134]).
The motivations to combine the above mentioned reference is discussed in the rejection of claim 1, and incorporated herein.

Regarding Claim 4, the combination of Michelson in view of Houle in view of Vuik teaches the system of claim 1, wherein the one or more processors are further configured to: generate the data structure representative of the 1000 profiles by (i) obtaining the data structure and (ii) modifying, based on the assigned distances, relationships among the 1000 profiles to reflect the assigned distances Michelson discloses biological markers identifying relationship between plurality of subjects [profiles] and clustering medical conditions and population of one or more subjects having the medical conditions where distance is measured between the different clusters and each patient providing probability of a condition where Michelson discloses a position of each subject in the probability space providing a trajectory for each subject whereas adjusting [modifying] the position [distance] of each subject modifies the association of each subject to a cluster [relationship] comprising clinical outcome (Michelson: [0025], [0089], [0172], [0246]-[0247], [0254]-[0255]). However, Michelson does not expressly disclose obtaining data structure of 1000 profiles. Vuik discloses a plurality of subjects comprises 1000 or more subjects [individuals] as mentioned in claim 1. Houle discloses data structure where Examiner suggest modifying the data position assigned for a subject in a multidimensional space disclosed by Michelson to incorporate the data structure disclosed by Houle that will perform the same function disclosed by the limitation ((Houle: [Fig. 13], [0032]-[0034], [0074], [0099], [0134]).
The motivations to combine the above mentioned reference is discussed in the rejection of claim 1, and incorporated herein.

Regarding Claim 5, the combination of Michelson in view of Houle in view of Vuik teaches the system of claim 1, wherein the data structure comprises a graph-based data structure or a vector-based data structure, the data structure comprises edges that reflect the assigned distances Michelson discloses a graphical representation of data (Michelson: [Fig. 5, 13, 17, 20]) and Dalton discloses data structure [0070]). However, Michelson does not expressly disclose graph-based comprise edges data reflect the assigned distance. Houle discloses a graph containing cluster nodes connected by edges based on distances such as similarities (Houle: [0066], [0106], [0114], [0119]).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Michelson to incorporate edges reflecting assigned distance in the data position assignment in the multidimensional space, as taught by Houle which helps retrieval of information from clusters expressed as a graph and improve computation scalability (Houle: [027]).

Regarding Claim 7, the combination of Michelson in view of Houle in view of Vuik teaches the system of claim 1, wherein the assignment of the distance is further based on one or more costs related to the at least health condition Michelson discloses a dose for a drug that may be carry cost where the dose is used in correlation to a condition trajectory in probability space (Michelson: [0230], [0254], [0260]), however, the combination of Michelson and Houle does not expressly discloses assignment of distance based on cost of health condition. Vuik discloses patients population database is constructed to using patients characteristics that includes demographics, risk score, cost, etc., calculating care utilization variables and grouping or segmenting patients into clusters based on care utilization using k-means that determines distance between clustering variables such as cost (Vuik: [Abs], [Fig. 1], [p. 2, col 1]).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Michelson in view of Houle to incorporate in the data position assignment in the multidimensional space information for cost of care and apply calculating the distance between two cost clusters, taught by Vuik which helps controlling cost of different interventions (Vuik: [p. 1, col 2]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Michelson et al. (US 2014/0046683 A1 – “Michelson”) in view of Houle (US 2009/0006378 A1) in view of Vuik et al. (“A quantitative evidence base for population health: applying utilization-based cluster analysis to segment a patient population”- “Vuik”) in view of Arons et al. (“Quantification of Health by Scaling Similarity Judgments”- “Arons”)

Regarding Claim 6, the combination of Michelson in view of Houle in view of Vuik teaches the system of claim 1, 
However, the combination of Michelson in view of Houle in view of Vuik does not expressly discloses assignment of distance based on severity of health condition.
Arons teaches 
wherein the assignment of the distance is further based on severity related to the at least one health condition Arons discloses a multidimensional scaling and clustering of health state and calculating distance between objects or health states such as distances between a best and worst state [severity] (Arons: [Fig.1], [p. 2 col. 1-2])
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Michelson in view of Houle in view of Vuik to incorporate in the data position assignment in the multidimensional space information associated with heath state [severity] and apply calculating the distance between two states, taught by Arons which helps modeling similarity data, e.g. responses, in distances in a geometric space (Arons: [p. 2, col 1]).


Claims 8-10, 12, 15-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Michelson et al. (US 2014/0046683 A1 – “Michelson”) in view of Houle (US 2009/0006378 A1) 

Regarding Claim 8, Michelson teaches a method for facilitating data analysis performance with respect to analysis of individuals having one or more health conditions with a system, the system comprising one or more hardware processors configured by machine readable instructions, the method comprising:
obtaining profile information regarding profiles, each of the profiles indicating one or more health conditions or an individual having one or more health conditions Michelson discloses obtain a subject/patient data to include clinical relevant information such as age, gender, race, and genomic information [profile information] such as measurements or physiological indicators and biomarkers, where the biomarkers are suspected for predicative medical condition (Michelson: [0010], [0014], [0018]-[0019], [0068], [0232], [0248]) 
obtaining probability information regarding probabilities of an individual developing health conditions, each of the probabilities being a probability of an individual developing a health condition Michelson discloses predicting a subject/patient developing a health condition using data such as indicators and concentration of biomarkers for determining the probability of a medical condition with discrete clinical outcomes where every set of biomarkers includes a set of values representing probabilities of each clinical outcome (Michelson: [0019], [0022], [0068]-[0069], [0100], [0252], [0263])
for each profile of the profiles, determining a relationship between the profile and one or more other profiles that are different from the profile with respect to at least one health condition, the determination of the relationship being based on at least one of the probabilities of an individual developing the at least one health condition Michelson discloses a relationship between plurality of subjects and at least on biomarker where the biomarkers associated with outcome of one or more health condition [one health condition] and probabilities for developing a health condition (Michelson: [Fig. 26], [0014], [0016], [0019], [0068]-[0069], [0089]-[0092], [0100],  [0172], [0252], [0263]).
However, Michelson does not expressly disclose generating a data structure.
Houle teaches
generating a data structure representative of the profiles based on the determined relationships Houle discloses generating of data structures represents neighborhood patches comprising nodes of similarities [relationship] and Examiner suggest modifying the data position assigned for a subject in a multidimensional space disclosed by Michelson to incorporate the data structure disclosed by Houle that will perform the same function disclosed by the limitation (Houle: [Fig. 13], [0029], [0032]-[0035], [0074], [0099], [0134]).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Michelson to incorporate 1000 or more profiles and individuals and generating data structure for each patient [profile], taught by Houle which can help provide a computation scalability to data mining and information retrieval (Houle: [0025]-[0027]).

Regarding Claim 9, the combination of Michelson in view of Houle teaches the method of claim 8, further comprising: performing, based on the generated data structure, clustering of a data collection representative of individuals to obtain one or more groups of individuals Michelson discloses using data patterns for clustering subjects according to discrete clinical outcomes and classify subjects/patients in a relevant subgroup or subpopulations (Michelson: [0025], [0090]-[0092], [0251], [0264]).

Regarding Claim 10, the combination of Michelson in view of Houle teaches the method of claim 8, wherein the one or more processors are further configured to:
obtaining the probability information by determining a first probability of an individual having a first set of health conditions developing a second health condition not included in the first set of health conditions, wherein the probabilities comprises the first probability, the first set of health conditions comprise a first health condition Michelson discloses probabilities assignment for each clinical outcome where a probability [first probability] of a subject developing a condition such as sepsis or systematic inflammatory response syndrome, adverse drug reaction [first set of health conditions] and probability [second probability] of developing another/different condition such as prostate cancer [second health condition] (Michelson: [Fig. 3-4, 16-20], [0069], [0099]-[0100], [0184], [0244], [0246]-[0247], [0252], [0254]-[0255])
for a first profile of the profiles that corresponds to the first set of health conditions,
assigning, based on the first probability, a first distance between the first profile and a second profile that corresponds to a second set of health conditions, wherein the second set of health conditions comprises the first health condition and the second health condition Michelson discloses assigning distance for every subject and calculating distance subjects as such between a first subject probability [first profile] and second subject [second profile] (Michelson: [Fig. 1, 16], [0089], [0244], [0246]-[0247], [0252], [0254]-[0255], [0259])
generating the data structure based on the first distance and one or more other distances of the assigned distances Michelson discloses assigning distance for each subject as mentioned above, but does not expressly discloses generating a data structure based on distances assigned. Houle discloses data structure for clusters comprising nodes associated with distances between the nodes of hierarchy levels as such a parent node (L) and child node (L+1) [first distance] and Examiner suggest modifying the data position assigned for a subject in a multidimensional space and distance measured for each outcome disclosed by Michelson to incorporate the data structure disclosed by Houle that will perform the same function disclosed by the limitation (Houle: [0066], [0074], [0099], [0134]).
The motivations to combine the above mentioned reference is discussed in the rejection of claim 8, and incorporated herein.

Regarding Claim 12, the combination of Michelson in view of Houle teaches the method of claim 8, wherein the data structure comprises a graph-based data structure or a vector-based data structure, and the data structure comprises edges that reflect the assigned distances Michelson discloses a graphical representation of data (Michelson: [Fig. 5, 13, 17, 20]) and Dalton discloses data structure [0070]). However, Michelson does not expressly disclose graph-based comprise edges data reflect the assigned distance. Houle discloses a graph containing cluster nodes connected by edges based on distances such as similarities (Houle: [0066], [0106], [0114], [0119]).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Michelson to incorporate edges reflecting assigned distance in the data position assignment in the multidimensional space, as taught by Houle which helps retrieval of information from clusters expressed as a graph and improve computation scalability (Houle: [027]).

Regarding Claim 15, Michelson teaches a system for facilitating data analysis performance with respect to analysis of individuals having one or more health conditions, the system comprising: means for obtaining profile information regarding profiles, each of the profiles indicating one or more health conditions or an individual having one or more health conditions; means for obtaining probability information regarding probabilities of an individual developing health conditions, each of the probabilities being a probability of an individual developing a health condition; more other profiles that are different from the profile with respect to at least one health condition, the determination of the relationship being based on at least one of the probabilities of an individual developing the at least one health condition; and; means for generating a data structure representative of the profiles based on the determined relationships.
the claim recites substantially similar limitation(s) to claim 8, as such, are rejected for similar reasons as given above.

Regarding Claim 16, the system of claim 15, further comprising: means for performing, based on the generated data structure, clustering of a data collection representative of individuals to obtain one or more groups of individuals 
the claim recites substantially similar limitation(s) to claim 9, as such, are rejected for similar reasons as given above.

Regarding Claim 17, the claim recites substantially similar limitation(s) to claim 10, as such, are rejected for similar reasons as given above.

Regarding Claim 19, the claim recites substantially similar limitation(s) to claim 12, as such, are rejected for similar reasons as given above.
	

Claims 11, 14, 18, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Michelson et al. (US 2014/0046683 A1 – “Michelson”) in view of Houle (US 2009/0006378 A1) in view of Vuik et al. (“A quantitative evidence base for population health: applying utilization-based cluster analysis to segment a patient population”- “Vuik”)

Regarding Claim 11 (Currently Amended), the combination of Michelson in view of Houle teaches method of claim 8, wherein the one or more processors are further configured to: generate the data structure representative of the 1000 profiles by (i) obtaining the data structure and (i) modifying, based on the assigned distances, relationships among the 1000 profiles to reflect the assigned distances Michelson discloses biological markers identifying relationship between plurality of subjects [profiles] and clustering medical conditions and population of one or more subjects having the medical conditions where distance is measured between the different clusters and each patient providing probability of a condition where Michelson discloses a position of each subject in the probability space providing a trajectory for each subject whereas adjusting [modifying] the position [distance] of each subject modifies the association of each subject to a cluster [relationship] comprising clinical outcome (Michelson: [0025], [0089], [0172], [0246]-[0247], [0254]-[0255]). However, Michelson does not expressly disclose obtaining data structure of 1000 profiles. Houle discloses data structure where Examiner suggest modifying the data position assigned for a subject in a multidimensional space disclosed by Michelson to incorporate the data structure disclosed by Houle that will perform the same function disclosed by the limitation ((Houle: [Fig. 13], [0032]-[0034], [0074], [0099], [0134]).
However, the combination of Michelson and Houle does not expressly disclose 1000 profiles of individuals.
Vuik teaches 
the 1000 profiles Vuik discloses constructing a database of 300,000 patients includes variables such as demographics, etc. [profiles] (Vuik: [Abs]).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Michelson in view of Houle to incorporate 1000 or more profiles, taught by Vuik to identify intervention priorities and improve the health of entire population (Vuik: [p. 1, col 1-2]).

Regarding Claim 14, the combination of Michelson in view of Houle teaches the method of claim 8,
Michelson discloses a dose for a drug that may be carry cost where the dose is used in correlation to a condition trajectory in probability space (Michelson: [0230], [0254], [0260]), however, the combination of Michelson in view of Houle does not expressly discloses assignment of distance based on cost of health condition.
	Vuik teaches
wherein the determination of the relationship is further based on one or more costs related to the at least health condition Vuik discloses patients population database is constructed to using patients characteristics that includes demographics, risk score, cost, etc., calculating care utilization variables and grouping or segmenting patients into clusters based on care utilization using k-means that determines distance between clustering variables such as cost (Vuik: [Abs], [Fig. 1], [p. 2, col 1]).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Michelson in view of Houle to incorporate in the data position assignment in the multidimensional space information for cost of care and apply calculating the distance between two cost clusters, taught by Vuik which helps controlling cost of different interventions (Vuik: [p. 1, col 2]).


Regarding Claim 18, the claim recites substantially similar limitation(s) to claim 11, as such, are rejected for similar reasons as given above.

Regarding Claim 21, the claim recites substantially similar limitations to claim 14, as such, are rejected for similar reasons as given above.

Claims 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Michelson et al. (US 2014/0046683 A1 – “Michelson”) in view of Houle (US 2009/0006378 A1) in view of Arons et al. (“Quantification of Health by Scaling Similarity Judgments”- “Arons”)

Regarding Claim 13, the combination of Michelson in view of Houle teaches the method of claim 8, 
However, the combination of Michelson in view of Houle does not expressly discloses assignment of distance based on severity of health condition.
Arons teaches 
wherein the determination of the relationship is further based on severity related to the at least one health condition Arons discloses a multidimensional scaling and clustering of health state and calculating distance between objects or health states such as distances between a best and worst state [severity] (Arons: [Fig.1], [p. 2 col. 1-2])
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Michelson in view of Houle to incorporate in the data position assignment in the multidimensional space information associated with heath state [severity] and apply calculating the distance between two states, taught by Arons which helps modeling similarity data, e.g. responses, in distances in a geometric space (Arons: [p. 2, col 1]).

Regarding Claim 20, the claim recites substantially similar limitations to claim 13, as such, are rejected for similar reasons as given above.


Prior Art Cited but not Applied
The following document(s) were found relevant to the disclosure but not applied:
US 2015/016435		Patient Specific QRS Complex Classification for Arrythmia Detection 
US 2011/0282169		Long Term Active Learning from Large Continually Changing Data Sets
US 2018/0113982		Systems and Techniques for Recommending Personalized Health Care Based on Demographics 
The references are relevant since it discloses clustering medical data for plurality of patients and determine a probability for health condition.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alaaeldin Elshaer whose telephone number is (571)272-8284. The examiner can normally be reached M-Th 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on (571) 270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALAAELDIN M ELSHAER/Examiner, Art Unit 3626                                                                                                                                                                                                        
/FONYA M LONG/Supervisory Patent Examiner, Art Unit 3626